As filed with the Securities and Exchange Commission on May 30, 2012 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-21079 Hatteras Alternative Mutual Funds Trust (Exact name of registrant as specified in charter) 8540 Colonnade Center Drive, Suite 401, Raleigh, NC 27615 (Address of principal executive offices) (Zip code) Mr. David B. Perkins, 8540 Colonnade Center Drive, Suite 401, Raleigh, NC 27615 (Name and address of agent for service) 1-877-569-2382 Registrant's telephone number, including area code Date of fiscal year end: December 31, 2012 Date of reporting period:March 31, 2012 Item 1. Schedule of Investments. HATTERAS ALTERNATIVE MUTUAL FUNDS TRUST HATTERAS ALPHA HEDGED STRATEGIES FUND SCHEDULE OF INVESTMENTS March 31, 2012 (Unaudited) Shares Value Underlying Funds Trust - 99.1% Event Drivena Long/Short Equitya Managed Futuresa Market Neutrala Relative Value - Long/Short Debta Total Underlying Funds Trust (Cost $404,496,408) $ Money Market Funds - 0.7% STIT - Liquid Assets Portfolio, 0.16%b Total Money Market Funds (Cost $2,988,465) Total Investments (Cost $407,484,873) - 99.8% Other Assets in Excess of Liabilities - 0.2% TOTAL NET ASSETS - 100.0% $ Percentages are stated as a percent of net assets. Footnotes a - Non-income producing. b - Rate shown is the seven day yield as of March 31, 2012. HATTERAS ALTERNATIVE MUTUAL FUNDS TRUST HATTERAS LONG/SHORT EQUITY FUND SCHEDULE OF INVESTMENTS March 31, 2012 (Unaudited) Shares Value Underlying Funds Trust - 99.2% Long/Short Equitya $ Total Underlying Funds Trust (Cost $89,779,330) $ Money Market Funds - 0.8% STIT - Liquid Assets Portfolio, 0.16%b Total Money Market Funds (Cost $834,382) Total Investments (Cost $90,613,712) - 99.8% Liabilities in Excess of Other Assets - 0.0% ) TOTAL NET ASSETS - 100.0% $ Percentages are stated as a percent of net assets. Footnotes a - Non-income producing. b - Rate shown is the seven day yield as of March 31, 2012. HATTERAS ALTERNATIVE MUTUAL FUNDS TRUST HATTERAS LONG/SHORT DEBT FUND SCHEDULE OF INVESTMENTS March 31, 2012 (Unaudited) Shares Value Underlying Funds Trust - 99.0% Relative Value - Long Short Debta $ Total Underlying Funds Trust (Cost $50,897,281) $ Money Market Funds - 1.0% STIT - Liquid Assets Portfolio, 0.16%b Total Money Market Funds (Cost $531,500) Total Investments (Cost $51,428,781) - 100.0% Liabilities in Excess of Other Assets - (0.0%) ) TOTAL NET ASSETS - 100.0% $ Percentages are stated as a percent of net assets. Footnotes a - Non-income producing. b - Rate shown is the seven day yield as of March 31, 2012. HATTERAS ALTERNATIVE MUTUAL FUNDS TRUST HATTERAS HEDGED STRATEGIES FUND SCHEDULE OF INVESTMENTS March 31, 2012 (Unaudited) Shares Value Underlying Funds Trust - 99.3% Event Drivena $ Long/Short Equitya Market Neutrala Relative Value - Long/Short Debta Total Underlying Funds Trust (Cost $47,135,654) $ Money Market Funds - 0.7% STIT - Liquid Assets Portfoliob, 0.16% Total Money Market Funds (Cost $328,557) Total Investments (Cost $47,464,211) - 100.0% Other Assets in Excess of Liabilities - 0.0% TOTAL NET ASSETS - 100.0% $ Percentages are stated as a percent of net assets. Footnotes a - Non-income producing. b - Rate shown is the seven day yield as of March 31, 2012. Hatteras Alternative Mutual Funds Trust Notes to Schedule of Investments March 31, 2012 (Unaudited) 1. Security Valuation Securities and other assets for which market quotations are not readily available (including restricted securities) will be valued in good faith at fair value under the supervision of the Board. In determining the fair value of a security, Hatteras Alternative Mutual Funds, LLC (the “Advisor”) and the Board shall take into account the relevant factors and surrounding circumstances, which may include:(i) the nature and pricing history (if any) of the security; (ii) whether any dealer quotations for the security are available; (iii) possible valuation methodologies that could be used to determine the fair value of the security; (iv) the recommendation of the portfolio manager of the Portfolios with respect to the valuation of the security;(v) whether the same or similar securities are held by other funds managed by the Advisor or other funds and the method used to price the security in those funds;(vi) the extent to which the fair value to be determined for the security will result from the use of data or formula produced by third parties independent of the Advisor; and (vii) the liquidity or illiquidity of the market for the security. When a furnished price is significantly different from the previous day’s price, the Advisor will review the price to determine if it is appropriate. When prices are not readily available, or are determined to not reflect fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded, but before the funds calculate their net asset value, the funds may value their securities or fair value as determined in accordance with procedures approved by the Board of Trustees. Various inputs are used in determining the value of the Funds’ investments. These inputs are summarized in the three broad levels listed below: ● Level 1 — Quoted prices in active markets for identical securities. ● Level 2 — Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) ● Level 3 — Significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments) The following is a summary of the inputs used to value the Funds’ net assets as of March 31, 2012: Alpha Level 1 Level 2 Level 3 Total Underlying Funds Trust $- $- Money Market Funds - - Total Investments in Securities $- Long/Short Equity Underlying Funds Trust $- $- Money Market Funds - - Total Investments in Securities $- Long/Short Debt Underlying Funds Trust $- $- Money Market Funds - - Total Investments in Securities $- Hatteras Hedged Strategies Underlying Funds Trust $- $- Money Market Funds - - Total Investments in Securities $- The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The Level categories above represent the Funds’ investments in shares of the UFT, and money market funds. The investments and other financial instruments held by the UFT have separate level categorizations which can be found in their schedules of investments. Hatteras Alternative Mutual Funds Trust Notes to Schedule of Investments March 31, 2012 (Unaudited) 2. Federal Income Taxes The cost basis of investments for federal income tax purposes at March 31, 2012 were as follows: Alpha Long/Short Equity Long/Short Debt Hatteras Hedged Strategies Cost of Investments $ Gross tax unrealized appreciation Gross tax unrealized depreciation ) ) - ) Net tax unrealized appreciation (depreciation) $ Item 2. Controls and Procedures. (a) The Registrant’s Chief Executive Officer and Treasurer/Chief Financial Officer have concluded that the Registrant's disclosure controls and procedures (as defined in Rule30a-3(c) under the Investment Company Act of 1940 (the “1940 Act”)) (17 CFR 270.30a-3(c)) are effective as of a date within 90 days of the filing date of the report that includes the disclosure required by this paragraph, based on the evaluation of these controls and procedures required by Rule30a-3(b) under the 1940 Act (17 CFR 270.30a-3(b)) and Rule 13a-15(b) or Rule15d-15(b) under the Securities Exchange Act of 1934, as amended (17 CFR 240.13a-15(b) or 240.15d-15(d)). (b) There were no changes in the Registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act) (17 CFR 270.30a-3(d)) that occurred during the Registrant's last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. Separate certifications for each principal executive officer and principal financial officer of the Registrant as required by Rule 30a-2(a) under the 1940 Act (17 CFR 270.30a-2(a)).Filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Hatteras Alternative Mutual Funds Trust By/s/ David B. Perkins David B. Perkins, Chief Executive Officer DateMay 25, 2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By /s/ David B. Perkins David B. Perkins, Chief Executive Officer Date May 25, 2012 By/s/ Lance Baker Lance Baker, Treasurer and Chief Financial Officer Date May 25, 2012
